Citation Nr: 1031594	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A hearing was held on September 3, 2009, in St. Louis, Missouri, 
before the undersigned Acting Veterans Law Judge who is rendering 
the determination in this case.  A transcript of the hearing is 
in the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To provide a new VA examination, obtain VA 
treatment records, and adjudicate an intertwined issue.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.          § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In reviewing the claims file, the Board finds that a new VA 
examination is warranted.  During the September 2009 hearing, the 
Veteran's representative requested that a new VA examination be 
completed as the last VA examination was conducted over 4 years 
ago.  The representative also explained that the September 2009 
VA treatment record shows that the Veteran's Global Assessment 
and Functioning (GAF) score was lowered from 50 to 45, reflecting 
more serious symptoms.  Furthermore, the September 2009 examining 
physician opined that the Veteran was unable to function in a 
normal working environment due to his PTSD.  As such, the Board 
finds that a new VA examination is in order for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159 (2009); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).  See also Palczewksi v. Nicholson, 
21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. 
App. 498, 505- 06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability...the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination"). 

Furthermore, the Veteran testified that he had been treated for 
his PTSD at the Jefferson Barracks VA Medical Center (VAMC) from 
2001 to the present.  See hearing transcript.  However, the 
claims file only appears to contain VA treatment records from 
2001 to 2003 and records dated in March 2006 and September 2009.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records are relevant to the Veteran's claim and are considered in 
the possession of VA adjudicators, a remand is necessary to 
obtain these outstanding records the Veteran has identified.  38 
U.S.C.A. § 5103A (b),(c).  Therefore, VA must obtain VA treatment 
records from the Jefferson Barracks VAMC from 2004 through the 
present.  38 U.S.CA. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Inasmuch as the resolution of the Veteran's claim for an 
increased disability rating for his service-connected PTSD may 
affect the outcome of his TDIU claim, the Board finds that they 
are inextricably intertwined.  Therefore, the Board will defer 
adjudication of the TDIU claim until after the development deemed 
necessary for the increased disability rating for service-
connected PTSD has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to assess the current severity of 
his service-connected PTSD.  The claims file 
and a copy of this REMAND must be reviewed by 
the examiner, who should acknowledge receipt 
and review of these materials in the 
examination report.  All signs and symptoms 
of the service-connected PTSD should be 
reported in detail.  To the extent possible, 
the examiner should separate the effects of 
the service-connected PTSD from nonservice-
connected disorder(s).

The examiner should also provide an opinion 
as to whether the service-connected PTSD 
alone renders the Veteran unable to secure or 
follow a substantially gainful occupation.  
In providing the foregoing opinion, the VA 
examiner should comment on the medical 
evidence of record to include the September 
2009 VA physician's opinion that the Veteran 
was unable to function in a normal working 
environment.  

All opinions provided should be supported by 
a clear rationale and a discussion of the 
facts and medical principles involved must be 
included.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO.  If the benefits sought are not granted, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


